Citation Nr: 1328841	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder characterized as atrophic dermatitis, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from July 1969 to February 1971.  He served in the Republic of Vietnam from December 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for a skin disorder is warranted, to include as secondary to service-connected diabetes mellitus.  

The Veteran was afforded VA examinations of his skin in April 2009 and December 2009.  A report of VA examination dated in April 2009 reflects that the Veteran reported a history of skin problems since 1973.  In a brief dated in August 2013, the Veteran's representative asserted that a skin disorder is related to Agent Orange exposure during service.  The Veteran's exposure to Agent Orange is presumed, based upon his service in Vietnam during the Vietnam era.   
  
The April 2009 and December 2009 VA examiners addressed the Veteran's secondary service connection theory regarding his claimed skin disorder.  In fact, following the December 2009 VA examination and based on his opinion that the Veteran's skin problem about the lower legs and feet, resulting in swelling and vesiculation, was the direct result of the Veteran's service-connected diabetes mellitus, service connection was granted in January 2010 for peripheral vascular disease (microvessels) of both lower extremities.  The Board notes that the rating criteria for peripheral vascular disease include trophic changes, such as thin skin, absence of hair and dystrophic nails.  See 38 C.F.R. § 4.104, Diagnostic Code 7114 (2012).  However, while the April 2009 and December 2009 examinations provided medical opinions addressing secondary service connection, the opinions did not address whether a current skin disorder is directly related to service.  The medical opinions also did not discuss the Veteran's reported history of skin disorder symptoms.  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions and be based upon prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Given the foregoing, the Board finds that a remand is warranted in order to obtain a supplemental VA opinion to address direct service connection.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the case to the December 2009 VA examiner (or a suitable substitute if this individual is unavailable) for a supplemental opinion on the etiology of the Veteran's claimed skin disorder characterized as atrophic dermatitis.  If the examiner cannot offer the requested opinion without examining the Veteran, he should be scheduled for an appropriate VA examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the addendum.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a current skin disorder characterized as atrophic dermatitis had its onset in service or is otherwise related to service, including Agent Orange exposure during service.  In providing the opinion, the VA examiner should consider and discuss the Veteran's reported history of symptoms of a skin condition and the Veteran's medical history, and is advised that the Veteran is competent to report observable events and symptoms.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, he or she should so state and should explain why it is not feasible to provide a medical opinion.

3.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The claim should then be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 







							(Continued on the next page)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


